Citation Nr: 9921629	
Decision Date: 07/28/99    Archive Date: 08/04/99

DOCKET NO.  97-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran had three months of inactive service before 
serving on active duty from September 1980 to July 1987.  The 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought, and the 
veteran appealed.  He presented testimony during a hearing 
before the undersigned member of the Board of Veterans' 
Appeals (Board) at the RO in May 1999.  


FINDING OF FACT

A chronic low back disability had its onset during active 
military service.  


CONCLUSION OF LAW

A chronic low back disability was incurred in active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran in essence contends that a back injury which he 
sustained in a fall during ROTC summer camp training in 1978 
caused him to have a chronic low back disability.  He has 
submitted his own testimony and lay statements, including the 
statement of an eyewitness to the fall.

The veteran's service medical records have been carefully 
reviewed.  On his active duty entrance examination in 
December 1979, his spine was normal.  During his active 
service, in September 1985, he was seen for back pain which 
he reported had its onset after he picked up a bag of 
charcoal.  A history of an injury in 1978 with a fall 40 feet 
into deep water was reported.  Recurrent back pain with 
flexion was reported also.  Clinically, the veteran had poor 
flexion and positive paravertebral muscle spasm.  He received 
physical therapy and provided the physical therapist with an 
eight year history of intermittent low back pain.

The veteran was again treated for low back pain in April 
1987.  Clinically, he had mild sacral paraspinal muscle 
tenderness and 1+ spasm.  Range of motion was limited, and 
the assessment was mechanical low back pain.  He received 
physical therapy, and in the physical therapy clinic, it was 
noted that he had had several instances of back pain with 
radiation across the left buttock since 1978.

The veteran left active duty in July 1987.  On VA evaluation 
in December 1987, he complained of low back pain with 
radiation down his left leg, he ambulated with difficulty, 
and he had tenderness over the lumbosacral spine.

On private medical evaluation in February 1991, the veteran 
reported having leg pain and numbness, with low back pain 
radiating to the leg.  The assessment was left leg numbness.  
After a negative X-ray, continued complaints of leg numbness, 
and an impression of radiculopathy from the lumbar spine, in 
March 1991, the physician advised the veteran to see a 
neurologist.

The private neurologist who evaluated the veteran in April 
1991 indicated that the veteran had had a history of low back 
pain since the service and that his left lower extremity 
numbness had had its onset in December 1990, without any 
precipitating event.  An MRI of the lumbosacral spine 
revealed diffuse annular bulging at L4-5 and a central and 
left bulging of the intervertebral disc at L5-S1.  The 
findings were said to be consistent with degeneration or 
desiccation involving the intervertebral discs at the L3-4, 
L4-5, and L5-S1 levels.  

In April 1996, a private physician performed a decompressive 
lumbar laminectomy at L4-L5, a diskectomy at L4-L5 on the 
left, and foraminotomy of L5 on the left.  

Lay statements from fellow servicemen in 1996 and testimony 
from the veteran which was provided during the hearing before 
the undersigned at the RO in May 1999 are of record and 
report that the veteran had had continued symptoms after a 
back injury he sustained in 1978, and that the veteran had 
had no intercurrent injury after service.  During the 
veteran's May 1999 hearing, he testified that he had injured 
his back again in October 1981.  During service, he received 
treatment for his back problem only when the pain was 
unbearable.  His symptoms progressively grew worse in and 
after service, until his disability was finally diagnosed in 
1991 after an MRI was performed.  

Pertinent law and regulations

Service connection 

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that such 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1131, 1132; 38 C.F.R. § 3.304(b).  Determinations 
as to existence prior to service should not be based on 
history alone.  38 C.F.R. § 3.304(b)(2).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Well grounded claims

The threshold question as to all claims presented is whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The United States Court of Veterans Appeals has held in a 
precedent decision, Savage v. Gober, 10 Vet. App. 488 (1997), 
that the "continuity of symptomatology" provision of 38 
C.F.R. § 3.303(b) may obviate the need for medical evidence 
of a nexus between present disability and service.  See 
Savage, 10 Vet. App. at 497.  The only proviso is that there 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and his post-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  A chronic 
disability in service can be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Savage, 10 Vet. App. at 495.


Analysis

Initially, the Board has determined that the veteran's claim 
is well grounded.  The Board further finds that the evidence 
has been adequately developed and that VA has fulfilled its 
duty to assist the veteran with his claim.  See 38 U.S.C.A. § 
5107.

Once a claim is determined to be well grounded, the Board has 
the duty to assess the credibility and weight of the 
evidence.  See Madden v. Gober, 125 F.3d 1377 (Fed. Cir. 
1997) and cases cited therein.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim; if so, the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown,  9 Vet. App. 518, 519 (1996).

The veteran and his fellow servicemen essentially assert that 
he had a back disability prior to the commencement of his 
active military service, and that it resulted from a fall he 
sustained during ROTC summer camp.  However, under the law, 
there is a presumption that his low back was normal when he 
entered active military service in September 1980, because 
his active military service entrance examination was negative 
for low back disability.  See 38 U.S.C.A. §§ 1131, 1132.  The 
statutory presumption of soundness has not been rebutted by 
clear and unmistakable evidence, so it must be presumed that 
he had no back disability prior to his active service 
entrance in September 1980.  

Evidence following his entrance into active military service 
shows that he was treated for symptomatic back pain on 
several occasions during service, with clinical and 
historical evidence suggestive of chronic recurrent back 
disability with radiating pain and of continuity.  Evidence 
is furthermore suggestive of similar back pain and symptoms 
being complained of and treated shortly after service 
discharge.  It was not until the time of the MRI which was 
conducted in April 1991, however, that the reason for the 
veteran's continued back pain with radiation and chronicity 
of disability became evident.  Under the circumstances, the 
combination of the lay and clinical evidence present in this 
case is sufficient to support the claim, in light of the 
continuity of symptomatology and treatment in and shortly 
after service, with the identification of the chronic 
disability related to service occurring shortly after service 
and there being no intercurrent injury.  See Savage, supra.

The showing of back problems during service coupled with the 
continuity of back symptomatology after discharge supports 
the veteran's claim. 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997).  That is, the medical and lay 
evidence of record supports a finding of a back disability 
beginning during and continuing after service to the present 
time.

In summary, the evidence of record, in the opinion of the 
Board, supports the veteran's claim of entitlement to service 
connection for a back disability.  The Board is aware that 
its basis for the award of service connection is somewhat 
different from the theory proposed by the veteran.  The Board 
has no reason whatsoever to doubt the veteran's testimony to 
the effect that he initially injured his back during ROTC 
summer camp.  For the reasons given above, however, the Board 
believes that the medical evidence of record indicates that a 
chronic back disability was first manifested during his 
active service.  The net result is the same.  Service 
connection is granted for a low back disability.


ORDER

Service connection for a low back disability is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

